TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00729-CV



                                      In re Leon Posada


                     ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              Relator’s petition for writ of mandamus is denied.1 See Tex. R. App. P. 52.8(a).




                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Filed: November 8, 2017




       1
           The opinion affirming Relator’s conviction appears on Westlaw and Lexis. See Posada
v. State, No. 06-16-00184-CR, 2017 WL 3205580 (Tex. App.—Texarkana May 19, 2017, pet. ref’d)
(mem. op., not designated for publication); id., 2017 Tex. App. LEXIS 4593 (Tex. App.—Texarkana
May 19, 2017, pet. ref’d) (mem. op., not designated for publication). However, we note that the
opinion on rehearing modifying Relator’s judgment of conviction—which is the basis for Relator’s
requested enforcement of the modification—appears only on the Court’s web site. See id.,
No. 06-16-00184-CR, slip op. at 9 (Tex. App.—Texarkana June 27, 2017, no pet.), available
at http://www.search.txcourts.gov/SearchMedia.aspx?MediaVersionID=68820ac4-80b6-4c79-a8
f4-ce8c443d6281&coa=coa06&DT=Motion%20Disp&MediaID=112b4ecd-33ee-4529-9d74-344
188cecd1f.